DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/18/2021 is fully responsive and therefore has been entered.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2016-091361, filed on 04/28/206 was received with the present application. Examiner also acknowledge applicant's claim for foreign priority based on an application filed in Japan on 02/12/2016. It is however noted, that applicant has not filed a certified copy of the Japanese parent Application No. JP2016-025305 as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 limitation “the rocking edge is formed such that an intermediate position between a first support position for turning motion of the element which is wound around the secondary pulley at a minimum speed ratio of a speed ratio range used in operation of the continuously variable transmission and a second support position for turning motion of the element which is wound around the secondary pulley at a maximum speed ratio of the speed ratio range, or a predetermined position that is closer to the first support position than to the intermediate position, generally coincides with a position of the top in the radial direction” (in lines 21-28) renders the claim vague and indefinite. It’s unclear how the structure and/ or the 

Claims 2 and 4-5 depends from claim 1. Therefore, claims 2 and 4-5 are also indefinite for the reasons set forth above.

Claim 17 limitation “the rocking edge is formed such that a position of the support point for turning motion of the element which is wound around the secondary pulley of the continuously variable transmission at a predetermined speed ratio, at which a rotational speed of the secondary pulley is increased compared to a rotational speed of the primary pulley, generally coincides with a position of the top in the radial direction” (in lines 21-25) renders the claim vague and indefinite. It’s unclear how the structure and/ or the orientation of the rocking edge can be defined by the position of a support point for turning motion of the element, and how the structure of the rocking edge is related to said support point; mainly because, examiner is unsure if the position of a support point for turning motion of the element is referring to a position of the element along the radius of the secondary pulley, if its referring to pivot point of the one element of the transfer belt relative to another adjacent element, or if its referring to a locations on the rocking edge along a radial direction. In other words, are the radial position of the rocking edge and support point of each element determined by the speed ratio of the primary pulley and the secondary pulley? Furthermore, the radial position of the bind ring, the plurality of elements, each rocking edge, each saddle surface, and the support points relative to the primary and secondary pulleys is determined by the axial distance between the respective pulley sheaves of said primary and secondary pulleys; at a normal speed ratios during ordinary CVT operations, where the secondary pulley has a rotational speed greater than the rotational speed of primary pulley, the bind ring, the plurality of elements, each rocking edge, each saddle surface, and the support points, all would inherently be at a lower radius on the secondary pulley than at the primary pulley; on the contrary, when the secondary pulley has a rotational speed lower than the rotational speed of the primary pulley, the bind ring, the plurality of elements, each rocking edge, each saddle surface, and the support points, all would inherently be at a higher radius on the 

Claim 8 depends from claim 17. Therefore, claim 8 is also indefinite for the reasons set forth above.

Claim 8 limitation “the predetermined speed ratio is a speed ratio in a range of 0.6 to 0.9” (in line 2) further render the claim vague and indefinite. The claimed invention is directed to a transfer belt comprising plurality of elements, each of which has a rocking edge; the claimed invention is not directed to a continuously variable transmission (that is, the claimed transfer belt is simply configured to be wound around a primary pulley and a secondary pulley of a continuously variable transmission). Accordingly, it’s unclear how the specific structure of the rocking edge on each element of the claimed transfer belt can be defined by operating the continuously variable transmission at the particular speed ratios recited within claim 8. Clarification by the applicant is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bransma (U.S. PGPUB 2018/0023664 hereinafter referred to as “Bransma 664”), in view of Brandsma et al. (U.S. Patent 6,464,606 hereinafter referred to as “Brandsma 606”).

In regards to claim 1, Bransma 664 teach (Figures 1 and 5-7; Figures 5-6C are applicable and/ or generic to both embodiments of the transverse segments 32 illustrated in respective figures 2 and 7, and said figures are intended to show the structure/ features/ orientation of the tilting edge 18 on both transverse segments 32 embodiments), a transfer belt (pushbelt-type drive belt 3) wound between a primary pulley (transmission pulley 1) and a secondary pulley (transmission pulley 2) of a continuously variable transmission (continuously variable transmission illustrated in figure 1), the transfer belt (pushbelt-type drive belt 3) comprising: a plurality of elements (transverse segments 32), each of which has a body (base portion 34) that includes a saddle surface (bearing surface 42); a pair of pillars (pillar parts 44) that extend toward a radially outer side of the transfer belt (top side of the pushbelt-type drive belt 3 in the height direction ‘H’) from both sides of the saddle surface (bearing surface 42) in a width direction (width direction ‘W’); a bind ring (endless carrier 31 composed of multiple individual 
Whereas, Brandsma 606 teach (Figures 1, 2C, and 3) a transfer belt (drive belt 1) wound between a primary pulley (pulley 4) and a secondary pulley (pulley 5) of a continuously variable transmission (continuously variable transmission illustrated in figure 1), the transfer belt (drive belt 1) comprising: a plurality of elements (cross elements 30), each of which has a body (overall structure of the cross elements 30) that includes a saddle surface (contact face 31); the saddle surface (contact face 31) formed as a convex curved surface (arc-shaped upper surface of the contact face 31 that is defined by the face radius ‘RS’) curved convexly toward the radially outer S) formed such that a center in the width direction of the saddle surface (portions of the contact face 31 that are proximate to the vertical dotted line illustrated in figure 2C) projects the most; and a bind ring (set of radially nested relatively thin continuous bands 20) that binds the plurality of elements (cross elements 30) annularly with an inner peripheral surface of the bind ring (radially inner principle face 24 of the innermost continuous band 20) contacting the saddle surface (contact face 31) of each of the plurality of elements (cross elements 30); the bind ring (set of radially nested relatively thin continuous bands 20) being a single ring-shaped member formed by stacking a plurality of band-like rings (figure 1 clearly illustrate, drive belt 1 including plurality of continuous bands 20 that forms the set of radially nested relatively thin continuous bands 20) in the radial direction; wherein, the bind ring (set of radially nested relatively thin continuous bands 20) curves convexly toward the radially outer side of the transfer belt (figure 2C clearly illustrated, at least one continuous band 20 of the set of radially nested relatively thin continuous bands 20 having a convex curvature defined by the convex transverse curvature radius ‘RB’) (see also Col. 7, line 7 - Col. 8, line 6 and Col. 8, line 35-41). Brandsma 606 additionally disclose (at Col. 8, line 35-4), that configuring the transfer belt (drive belt 1) with a saddle surface (contact face 31) having a convex curved surface (arc-like shaped upper surface of the contact face 31 that is defined by the face radius ‘RS’) and a bind ring (set of radially nested relatively thin continuous bands 20) that is convexly curved (convex curvature of the continuous band 20 defined by the convex transverse curvature radius ‘RB), being advantageous in evenly distributing the normal force between said saddle surface (contact face 31) and said inner peripheral surface of the bind ring (radially inner principle face 24 of the innermost continuous 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the saddle surface on the plurality of elements and the bind ring of the transfer belt taught by Bransma 664 in view of Brandsma 606 in order to provide the saddle surface with a convexly curved surface that curves towards the radially outer side of the transfer belt and slot to convexly curve the bind ring towards the radially outer side of the transfer belt. This can simply be accomplished by convexly curving both the saddle surface on each element in Bransma’s transfer belt (that is, without altering the position of the saddle surface with respect to the rocking edge/ arcuate shape of the rocking edge in a radial direction), and by convexly curving the bind ring in contact with said saddle surface; which would result in a saddle surface having a convexly curved surface with a top that is positioned in the range of the width of the rocking edge in a radial direction of the transfer belt (since the top of saddle surface on each element taught by Bransma 664 is located within the width of the rocking edge in the radial direction and also within the arcuate shape of the rocking edge in the radial direction, when said saddle surface is reshaped into a convex curved surface using the suggestion in Brandsma 606, the top of the convex curved surface on the modified saddle surface would still be located within both the width of the rocking edge and the arcuate shape of the rocking edge in the radial direction of the transfer belt). Providing the saddle surface on each element in the transfer belt with a convex curved surface and convexly curving the binding ring will reduce the amount of contact between the inner peripheral of the bind ring and the saddle surface of each element (since only the middle portion/ peaked section of the convex curved surface would make contact with the inner peripheral of the bind ring); thereby, 

In regards to claim 17, Bransma 664 teach (Figures 1 and 5-7; Figures 5-6C are applicable and/ or generic to both embodiments of the transverse segments 32 illustrated in respective figures 2 and 7, and said figures are intended to show the structure/ features/ orientation of the tilting edge 18 on both transverse segments 32 embodiments), a transfer belt (pushbelt-type drive belt 3) wound between a primary pulley (transmission pulley 1) and a secondary pulley (transmission pulley 2) of a continuously variable transmission (continuously variable transmission illustrated in figure 1), the transfer belt (pushbelt-type drive belt 3) comprising: a plurality of elements (transverse segments 32), each of which has a body (base portion 34) that includes a saddle surface (bearing surface 42); a pair of pillars (pillar parts 44) that extend toward a radially outer side of the transfer belt (top side of the pushbelt-type drive belt 3 in the height direction ‘H’) from both sides of the saddle surface (bearing surface 42) in a width direction (width direction ‘W’); a bind ring (endless carrier 31 composed of multiple Examiner also notes that it is commonly understood in the art that speed ratio between two pulleys of a continuously variable transmission directly correlates to the relative size/ radius of the primary pulley with respect to the size/ radius of the secondary pulley. That is, if the radius of the secondary pulley is smaller than the radius of the primary pulley, the rotational speed of the secondary pulley would be higher than the rotational speed of the primary pulley; similarly, if the radius of the secondary pulley is larger than the radius of the primary pulley, the rotational speed of the secondary pulley would be less than the rotational speed of the primary pulley) (see also paragraphs 0022-0025 and 0037-0045). Yet, Bransma 664 fail to explicitly describe the saddle surface (bearing surface 42) being formed as a convex curved surface that is curved convexly toward the radially outer side of the transfer belt (top side of the pushbelt-type drive belt 3 in the height direction ‘H’) such that a center of said convex curved surface projects the most, or the bind ring (endless carrier 31) also being curved convexly towards the radially outer side of the transfer belt (top side of the pushbelt-type drive belt 3 in the height direction ‘H’).
Nevertheless, Brandsma 606 teach (Figures 1, 2C, and 3) a transfer belt (drive belt 1) wound between a primary pulley (pulley 4) and a secondary pulley (pulley 5) of a continuously variable transmission (continuously variable transmission illustrated in figure 1), the transfer belt (drive belt 1) comprising: a plurality of elements (cross elements 30), each of which has a body (overall structure of the cross elements 30) that includes a saddle surface (contact face 31); the saddle surface (contact face 31) formed as a convex curved surface (arc-shaped upper surface of the contact face 31 that is defined by the face radius ‘RS’) curved convexly toward the radially outer side of the transfer belt (as clearly illustrated in figure 2C); wherein, the convex curved surface (arc-shaped upper surface of the contact face 31 that is defined by the face radius RS) formed such that a center in the width direction of the saddle surface (portions of the contact face 31 that are proximate to the vertical dotted line illustrated in figure 2C) projects the most; and a bind ring (set of radially nested relatively thin continuous bands 20) that binds the plurality of elements (cross elements 30) annularly with an inner peripheral surface of the bind ring (radially 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the saddle surface on the plurality of elements and the bind ring of the transfer belt taught by Bransma 664 using the teachings of Brandsma 606 in order to provide the saddle surface with a convexly curved surface that curves 

In regards to claim 2, Bransma 664 in view of Brandsma 606 teach all intervening claim limitations as shown above. Bransma 664 further teach (Figures 1 and 5-7; Figures 5-6C are applicable and/ or generic to both embodiments of the transverse segments 32 illustrated in respective figures 2 and 7, and said figures are intended to show the structure/ features/ orientation of the tilting edge 18 on both transverse segments 32 embodiments), the rocking edge (tilting edge 18) divided to be located at both ends in the width direction (width direction ‘W’) 

In regards to claims 4-5, Bransma 664 in view of Brandsma 606 teach all intervening claim limitations as shown above. Bransma 664 further teach (Figures 1 and 5-7; Figures 5-6C are applicable and/ or generic to both embodiments of the transverse segments 32 illustrated in respective figures 2 and 7, and said figures are intended to show the structure/ features/ orientation of the tilting edge 18 on both transverse segments 32 embodiments), the rocking edge (tilting edge 18) formed so as to overlap a virtual line (imaginary line that extends along the upper surface of the bearing surface 42 in the width direction ‘W’ and intersect the dashed line L42) that extends in the width direction (width direction ‘W’) of the element (transverse segments 32) through the top (upper surface of the bearing surface 42) as viewed in a plan view of the element (view illustrated in figure 7); and the arcuate shape (convexly curvature profile of the tilting edge 18 defined by the radius of convex curvature ‘Rte’) of the rocking edge (titling edge 18) formed at a position overlapping the virtual line (imaginary line that extends along the upper surface of the bearing surface 42 in the width direction ‘W’ and intersect the dashed line L42) as view in the plane view (view illustrated in figure 7) (paragraphs 0041 and 0043 disclose, the bearing surface 42 is located approximately halfway between the radially inner and outer extends of the tilting edge 18 in the height direction ‘H’; therefore, upper surface of the bearing surface 42 lies within the convexly curvature profile of the tilting edge 18 in the height direction ‘H’).

In regards to claim 8, Bransma 664 in view of Brandsma 606 teach all intervening claim limitations as shown above. Bransma 664 further teach (Figures 1 and 5-7; Figures 5-6C are applicable and/ or generic to both embodiments of the transverse segments 32 illustrated in respective figures 2 and 7, and said figures are intended to show the structure/ features/ orientation of the tilting edge 18 on both transverse segments 32 embodiments), the transfer belt (pushbelt-type drive belt 3) being wound around the secondary pulley (transmission pulley 2) at all times despite the speed ratio at which the continuously variable transmission (continuously variable transmission illustrated in figure 1) is operating under; wherein, adjacent elements of the plurality of elements (transverse segments 32) in the transfer belt (pushbelt-type drive belt 3) would tilt/ pivot relative to teach other as the transfer belt (pushbelt-type drive belt 3) is wound around the secondary pulley (transmission pulley 2). As detailed above in claims 8, 12, and 16 rejection statement, Bransma 664 also teach that the position of the support point (contact point on the tilting edge 18 that aligns with the dashed line L42 in the height direction ‘H’) for turning motion of the element (transverse segments 32) and the location of the rocking edge (tilting edge 18) in the height direction (height direction ‘H’) always aligns with the top of the saddle surface (upper surface of the bearing surface 42) in the height direction (height direction ‘H’). Furthermore, as additionally detailed above, it is also conceivable that the speed ratio between the primary pulley and secondary pulley correlates with the size/ radius of the primary pulley and secondary pulley with respect to each other (therefore, when the radius of the secondary pulley is smaller than the radius of the primary pulley, the speed ratio of the continuously variable transmission will inherently be smaller than 1, or at last between 0.6-0.9). Consequently, Bransma 664 clearly disclose, the rocking edge (tilting edge 18) of the element (transverse segments 32) being formed such that support point (contact point on the tilting edge 18 that 
In addition, neither Bransma 664 nor Brandsma 606, explicitly disclose the speed ratios at which their respective continuously variable transmission are configured to operate. Nevertheless, examiner is taking official notice that continuously variable transmissions that operate at predetermined speed ratio in the range of 0.6 to 0.9 are commonly known in the art. For example, Yagasaki et al. (U.S. PGPUB 2009/0181814) teach a continuously variable transmission (transmission illustrated in figure 1 and described in the Abstract) comprising of a transfer belt (V-belt 3) with plurality of elements (elements 6) connected by a bind ring (metal ring collective 5), and said transfer belt (V-belt 3) being wound around a primary pulley (driving pulley 1) and a secondary pulley (driven pulley 2); wherein, said continuously variable transmission (transmission illustrated in figure 1 and described in the Abstract) configured to operate at speed ratios between 0.6 and 0.9 (see also paragraphs 0040-0042). Therefore, it would have been trivial to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to design the continuously variable transmission with the transfer belt taught by Bransma 664 in view of Brandsma 606, such that said continuously variable transmission can operate at a predetermined speed ratio in the range of 0.6 to 0.9 based on preferred performance characteristics of the continuously variable transmission and transfer belt.

Claim 1-2, 4-5, 8, and 17 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Bransma 664, in view of Smeets et al. (U.S. PGPUB 2002/0137585 hereinafter referred to as “Smeets”) and Brandsma 606.

In regards to claim 1, Bransma 664 teach (Figures 1 and 5-7; Figures 5-6C are applicable and/ or generic to both embodiments of the transverse segments 32 illustrated in respective figures 2 and 7, and said figures are intended to show the structure/ features/ orientation of the tilting edge 18 on both transverse segments 32 embodiments), a transfer belt (pushbelt-type drive belt 3) wound between a primary pulley (transmission pulley 1) and a secondary pulley (transmission pulley 2) of a continuously variable transmission (continuously variable transmission illustrated in figure 1), the transfer belt (pushbelt-type drive belt 3) comprising: a plurality of elements (transverse segments 32), each of which has a body (base portion 34) that includes a saddle surface (bearing surface 42); a pair of pillars (pillar parts 44) that extend toward a radially outer side of the transfer belt (top side of the pushbelt-type drive belt 3 in the height direction ‘H’) from both sides of the saddle surface (bearing surface 42) in a width direction (width direction ‘W’); a bind ring (endless carrier 31 composed of multiple individual flexible rings 43) that binds the plurality of elements (transverse segments 32) annularly with an inner peripheral surface of the bind ring (bottom surface of the endless carrier 31) contacting the saddle surface (bearing surface 42) of each of the plurality of elements (transverse segments 32); the binding ring (endless carrier 31) being a single ring-shaped member (as disclosed in paragraph 0027) that is formed by stacking a plurality of band-like rings (multiple individual flexible rings 43) in the radial direction (height direction ‘H’); a rocking edge (tilting edge 18) formed in both pair of pillars (pillar parts 44) of each of the plurality of elements (transverse 
However, Smeets teach (Figures 1 and 6-13) a transfer belt (belt 3) wound between a primary pulley (pulley 1) and a secondary pulley (pulley 2) of a continuously variable transmission (continuous variable transmission described in the Abstract and illustrated in figure 1); the transfer belt (belt 3) comprising a plurality of elements (transverse elements 5), each of which has a body (overall structure of the transverse elements 5) that includes a saddle surface (saddle 8), a pair of pillars (limbs 10 and 11), and a rocking edge (rocking edge 9) being formed in both pair of pillars (limbs 10 and 11); a bind ring (carrier 4 composed of the endless thin metal bands/ rings 7) that binds the plurality of elements (transverse elements 5) annularly with an inner peripheral surface of the bind ring (bottom surface of the carrier 4) contacting the saddle surface (saddle 8) of each of the plurality of elements (transverse elements 5); and the bind ring (carrier 4) being single ring-shaped member formed by stacking a plurality of band-like rings (endless thin metal bands/ rings 7) in the radial direction; wherein, the saddle surface (saddle 8) formed as a convex curved surface (carrier contact face of the saddle 8) curved convexly toward the radially outer side of the transfer belt (as clearly illustrated in figures 6 and disclosed in 
Yet, Brandsma 606 teach (Figures 1, 2C, and 3) a transfer belt (drive belt 1) wound between a primary pulley (pulley 4) and a secondary pulley (pulley 5) of a continuously variable transmission (continuously variable transmission illustrated in figure 1), the transfer belt (drive belt 1) comprising: a plurality of elements (cross elements 30), each of which has a body (overall structure of the cross elements 30) that includes a saddle surface (contact face 31); the saddle surface (contact face 31) formed as a convex curved surface (arc-shaped upper surface of the contact face 31 that is defined by the face radius ‘RS’) curved convexly toward the radially outer side of the transfer belt (as clearly illustrated in figure 2C); wherein, the convex curved surface (arc-shaped upper surface of the contact face 31 that is defined by the face radius RS) formed such that a center in the width direction of the saddle surface (portions of the contact face 31 that are proximate to the vertical dotted line illustrated in figure 2C) projects the most; and a bind ring (set of radially nested relatively thin continuous bands 20) that binds the plurality of elements (cross elements 30) annularly with an inner peripheral surface of the bind ring (radially inner principle face 24 of the innermost continuous band 20) contacting the saddle surface (contact face 31) of each of the plurality of elements (cross elements 30); the bind ring (set of radially nested relatively thin continuous bands 20) being a single ring-shaped member formed by stacking a plurality of band-like rings (figure 1 clearly illustrate, drive belt 1 including plurality of continuous bands 20 that forms the set of radially nested relatively thin continuous bands 20) in the radial direction; wherein, the bind ring (set of radially nested relatively thin B’) (see also Col. 7, line 7 - Col. 8, line 6 and Col. 8, line 35-41). Brandsma 606 additionally disclose (at Col. 8, line 35-4), that configuring the transfer belt (drive belt 1) with a saddle surface (contact face 31) having a convex curved surface (arc-like shaped upper surface of the contact face 31 that is defined by the face radius ‘RS’) and a bind ring (set of radially nested relatively thin continuous bands 20) that is convexly curved (convex curvature of the continuous band 20 defined by the convex transverse curvature radius ‘RB), being advantageous in evenly distributing the normal force between said saddle surface (contact face 31) and said inner peripheral surface of the bind ring (radially inner principle face 24 of the innermost continuous band 20) in a desirable manner when the transfer belt (drive belt 1) is loaded and/ or stressed during operation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the saddle surface on the plurality of elements and the bind ring in Bransma 664 transfer belt using the suggestions in Smeets and Brandsma 606 in order to provide the saddle surface with a convexly curved surface that curves towards the radially outer side of the transfer belt and slot to convexly curve the bind ring towards the radially outer side of the transfer belt. This can simply be accomplished by convexly curving both the saddle surface on each element in Bransma’s transfer belt (that is, without altering the position of the saddle surface with respect to the rocking edge/ arcuate shape of the rocking edge in a radial direction), and by convexly curving the bind ring in contact with said saddle surface; which would result in a saddle surface having a convexly curved surface with a 

In regards to claim 17, Bransma 664 teach (Figures 1 and 5-7; Figures 5-6C are applicable and/ or generic to both embodiments of the transverse segments 32 illustrated in respective figures 2 and 7, and said figures are intended to show the structure/ features/ orientation of the tilting edge 18 on both transverse segments 32 embodiments), a transfer belt (pushbelt-type drive belt 3) wound between a primary pulley (transmission pulley 1) and a secondary pulley (transmission pulley 2) of a continuously variable transmission (continuously variable transmission illustrated in figure 1), the transfer belt (pushbelt-type drive belt 3) comprising: a plurality of elements (transverse segments 32), each of which has a body (base portion 34) that includes a saddle surface (bearing surface 42); a pair of pillars (pillar parts 44) that extend toward a radially outer side of the transfer belt (top side of the pushbelt-type drive belt 3 in the height direction ‘H’) from both sides of the saddle surface (bearing surface 42) in a width direction (width direction ‘W’); a bind ring (endless carrier 31 composed of multiple individual flexible rings 43) that binds the plurality of elements (transverse segments 32) annularly with an inner peripheral surface of the bind ring (bottom surface of the endless carrier 31) contacting the saddle surface (bearing surface 42) of each of the plurality of elements (transverse segments 32); the binding ring (endless carrier 31) being a single ring-shaped member (as disclosed in paragraph 0027) that is formed by stacking a plurality of band-like rings (multiple individual flexible rings 43) in the radial direction (height direction ‘H’); a rocking edge (tilting edge 18) formed in both pair of pillars (pillar parts 44) of each of the plurality of elements (transverse segments 32), so as to extend in the width direction (width direction ‘W’) and serve as a support point (any contact point located along the tilting edge 18 between lines of contact ‘CRX’ and ‘CRN’ in the height direction ‘H’) during turning motion of the element in contact with an adjacent element (as clearly illustrated in figures 6A-6C); the rocking edge Examiner also notes that it is commonly understood in the art that speed ratio between two pulleys of a continuously variable transmission directly correlates to the relative size/ radius of the primary pulley with respect to the size/ radius of the secondary pulley. That is, if the radius of the secondary pulley is smaller than the radius of the primary pulley, the rotational speed of the secondary pulley would be higher than the rotational speed of the primary pulley; similarly, if the radius of the secondary pulley is larger than the radius of the primary pulley, the rotational speed of the secondary pulley would be less than the rotational speed of the primary pulley) (see also paragraphs 0022-0025 and 0037-0045). Yet, Bransma 664 fail to explicitly describe the saddle surface (bearing surface 42) being formed as a convex curved surface that is curved convexly toward the radially outer side of the transfer belt (top side of the pushbelt-type drive belt 3 in the height direction ‘H’) such that a center of said convex curved surface projects the most, or the bind ring (endless carrier 31) also being curved convexly towards the radially outer side of the transfer belt (top side of the pushbelt-type drive belt 3 in the height direction ‘H’).

Whereas, Brandsma 606 teach (Figures 1, 2C, and 3) a transfer belt (drive belt 1) wound between a primary pulley (pulley 4) and a secondary pulley (pulley 5) of a continuously variable transmission (continuously variable transmission illustrated in figure 1), the transfer belt (drive belt 1) comprising: a plurality of elements (cross elements 30), each of which has a body (overall structure of the cross elements 30) that includes a saddle surface (contact face 31); the saddle 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the saddle surface on the plurality of elements and the bind ring of the transfer belt taught by Bransma 664 using the combined teachings in Smeets and Brandsma 606 disclosures in order to provide the saddle surface with a convexly curved surface that curves towards the radially outer side of the transfer belt and slot to convexly curve the bind ring towards the radially outer side of the transfer belt. This can simply be accomplished by convexly curving both the saddle surface on each element in Bransma’s transfer belt (that is, without altering the position of the saddle surface with respect to the rocking edge/ arcuate shape of the rocking edge in a radial direction), and by convexly curving the bind ring in contact with said saddle surface; which would result in a saddle surface having a convexly curved surface with a top that is positioned in the range of the width of the rocking edge in a radial direction of the transfer belt (since the top of saddle surface on each element taught by Bransma 664 is located within the width of the rocking edge in the radial direction and also within the arcuate shape of the rocking edge in the radial direction, when said saddle surface is reshaped into a convex curved surface, the top of the convex curved surface on the modified saddle surface would still be located within both the width of the rocking edge and the arcuate shape of the rocking edge in the radial direction of the transfer belt). Providing the saddle surface on each element in the transfer belt with a convex curved surface and convexly curving the binding ring is advantageous for the reasons set forth above in the claim 1 rejection statement.

In regards to claim 2, Bransma 664 in view of Smeets and Brandsma 606 teach all intervening claim limitations as shown above. Bransma 664 further teach (Figures 1 and 5-7; Figures 5-6C are applicable and/ or generic to both embodiments of the transverse segments 32 illustrated in respective figures 2 and 7, and said figures are intended to show the structure/ features/ orientation of the tilting edge 18 on both transverse segments 32 embodiments), the rocking edge (tilting edge 18) divided to be located at both ends in the width direction (width direction ‘W’) by a non-contact portion (section of the base portion 34 between the pillar parts 44) provided at a center in the width direction (middle of the base portion 34 in the width direction ‘W’).

In regards to claims 4-5, Bransma 664 in view of Smeets and Brandsma 606 teach all intervening claim limitations as shown above. Bransma 664 further teach (Figures 1 and 5-7; Figures 5-6C are applicable and/ or generic to both embodiments of the transverse segments 32 illustrated in respective figures 2 and 7, and said figures are intended to show the structure/ features/ orientation of the tilting edge 18 on both transverse segments 32 embodiments), the rocking edge (tilting edge 18) formed so as to overlap a virtual line (imaginary line that extends along the upper surface of the bearing surface 42 in the width direction ‘W’ and intersect the dashed line L42) that extends in the width direction (width direction ‘W’) of the element (transverse segments 32) through the top (upper surface of the bearing surface 42) as viewed in a plan view of the element (view illustrated in figure 7); and the arcuate shape (convexly curvature profile of the tilting edge 18 defined by the radius of convex curvature ‘Rte’) of the rocking edge (titling edge 18) formed at a position overlapping the virtual line (imaginary line that extends 

In regards to claim 8, Bransma 664 in view of Smeets and Brandsma 606 teach all intervening claim limitations as shown above. Bransma 664 further teach (Figures 1 and 5-7; Figures 5-6C are applicable and/ or generic to both embodiments of the transverse segments 32 illustrated in respective figures 2 and 7, and said figures are intended to show the structure/ features/ orientation of the tilting edge 18 on both transverse segments 32 embodiments), the transfer belt (pushbelt-type drive belt 3) being wound around the secondary pulley (transmission pulley 2) at all times despite the speed ratio at which the continuously variable transmission (continuously variable transmission illustrated in figure 1) is operating under; wherein, adjacent elements of the plurality of elements (transverse segments 32) in the transfer belt (pushbelt-type drive belt 3) would tilt/ pivot relative to teach other as the transfer belt (pushbelt-type drive belt 3) is wound around the secondary pulley (transmission pulley 2). As detailed above in claims 8, 12, and 16 rejection statement, Bransma 664 also teach that the position of the support point (contact point on the tilting edge 18 that aligns with the dashed line L42 in the height direction ‘H’) for turning motion of the element (transverse segments 32) and the location of the rocking edge (tilting edge 18) in the height direction (height direction ‘H’) always aligns with the top of the saddle surface (upper surface of the bearing surface 42) in the height direction (height 
In addition, neither Bransma 664, Smeets, nor Brandsma 606, explicitly disclose the speed ratios at which their respective continuously variable transmission are configured to operate. Nevertheless, examiner is taking official notice that continuously variable transmissions that operate at predetermined speed ratio in the range of 0.6 to 0.9 are commonly known in the art. For example, Yagasaki et al. (U.S. PGPUB 2009/0181814) teach a continuously variable transmission (transmission illustrated in figure 1 and described in the Abstract) comprising of a transfer belt (V-belt 3) with plurality of elements (elements 6) connected by a bind ring (metal ring collective 5), and said transfer belt (V-belt 3) being wound around a primary pulley (driving pulley 1) and a secondary pulley (driven pulley 2); wherein, said continuously variable transmission (transmission illustrated in figure 1 and described in the Abstract) configured to .

Response to Arguments

With respect to applicant's arguments on page 7 through page 9 (section II) in the remarks filed on 02/18/2021, regarding the 35 U.S.C. 103 rejection of claims 1 and 17 under Bransma 664 in view of Smeets, have been fully considered but they are not persuasive for the following reasons:
 It’s the applicant’s position that Bransma 664 does not teach the rocking edge on the plurality of elements of the transfer belt being formed such that an intermediate position generally coincides with the top of the saddle surface in a radial direction; wherein, said intermediate position is oriented between a first support position (which is the turning motion of an element that is wound around the secondary pulley at a minimum speed ratio) and a second position (which is the turning motion of an element that is wound around the secondary pulley at a maximum speed ratio). In particular, the applicant points to Bransma’s failure to disclose the transfer belt being wound around a primary pulley and a secondary pulley in the exact manner recited within claims 1 and 17, as one of the main reason for disagreeing examiner’s assertions in the previous office action (11/20/2020). In fact, applicant appears to believe that examiner is 
Bransma 664 clearly illustrate and disclose (in Figure 1 and Paragraphs 0022-0025) the transfer belt (pushbelt-type drive belt 3) being provided in a continuously variable transmission (continuously variable transmission illustrated in figure 1) that comprises a primary pulley (transmission pulley 1) and a secondary pulley (transmission pulley 2); wherein, the transfer belt being wound around both said primary pulley and said secondary pulley in order to transfer torque between the two pulleys. Bransma 664 further teach (paragraphs 0023-0025 and 0037-0043), the radius of the transmission pulley 1 (primary pulley) and the radius of the transmission pulley 2 (secondary pulley) can be adjusted by changing the axial separation between the corresponding pulley discs 4 and 5 of the transmission pulleys 1 and 2 in order to obtain various different speed ratio ranges; where the minimum speed ratio of the CVT occurring when the transmission pulley 1 is at its smallest running radius ‘Rmin’ while the transmission pulley 2 is at its largest running radius ‘Rmax’ (which would result in the transmission pulley 1 having a higher rotational speed than the rotational speed of the transmission pulley 2), and the maximum speed ratio of the CVT occurring when the transmission pulley 1 is at its largest running radius ‘Rmax’ while the transmission pulley 2 is at its smallest running radius ‘Rmin’ (which would result in the transmission pulley 2 having a higher rotational speed than the rotational speed of the transmission pulley 1); and the largest running radius ‘Rmax’ of the transmission pulley 2 leads to the contact between two adjacent transverse segments 32 (plurality of elements) in the 
Additionally, in the previous office action, examiner was simply attempting to the explain the functional design of typical continuously variable transmissions commonly known in the art (all of which are configured with at least two pulleys, each with two respective sheaves that can axially displace towards or away from each other along a shaft during operation to adjust the operative radius of each corresponding pulley; thereby, achieving various speed ratios) in order  shape of the saddle surface on each element and the shape of the bind ring. Accordingly, examiner still content that Bransma 664 does teach a transfer belt being wound around a primary pulley and a secondary pulley as described within claim 1 and 17 limitations. Furthermore, in light of applicant’s amendments to claims 1 and 17 limitation, a new 35 U.S.C. 103 rejection is set forth under Bransma 664 in view of Brandsma 606, or alternatively under Bransma 664 in view of Smeets and Brandsma 606, as detailed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654 				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654